DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 is/are pending. 
Claim(s) 2–4, 6–8, 14, 17, 19, and 23–41 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 11–13, 15, 16, 18, and 20–22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagamine et al. (EP 1251573 A1, hereinafter Nagamine) in view of Hamano et al. (US 6,225,010 B1, hereinafter Hamano) and Zhang (US 6,432,586 B1).
Regarding claims 1, 11, 12, and 18, Nagamine discloses a rechargeable battery (FIG. 1, [0039]) comprising:
a negative electrode (12, [0039]);
a positive electrode (11, [0039]);
a microporous separator (13) between the negative electrode (12) and the positive electrode (11, [0039]); and
an antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) that is coated on a surface of the microporous separator (13) which faces the positive electrode (11) and that prevents oxidation of the separator (13, FIG. 1),
the antioxidative barrier comprises polyvinylidene fluoride (see polyvinylidene fluoride, [0175], [0176], [0187]);
wherein the antioxidative barrier has a weight of <0.15 mg/cm2 (see polyvinylidene fluoride, [0175], [0176], [0187]),
wherein the microporous separator is made by a wet process (see wet method, [0088]);
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is discrete from the microporous separator (13); and
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is a coating formed on at least one of the microporous separator (13) and the positive electrode (11).
Nagamine discloses an antioxidative barrier having a thickness of 0.2 to 1 µm and a porosity of 40% (see polyvinylidene fluoride, [0175], [0176], [0187]). The weight (i.e., σ) of an antioxidative barrier can be determined from the thickness (i.e., t), porosity (i.e., P), and density (i.e., ρ) by the following equation σ = ρ · (1 – P) · t. The density is an inherent material property. Nagamine discloses a weight of 0.02 to 0.1 mg/cm2 based on the disclosed thickness, porosity, and material (i.e., polyvinylidene fluoride).
Nagamine does not explicitly disclose:
the antioxidative barrier comprises polyvinylidene fluoride and polypropylene; and
wherein the antioxidative barrier is a coating formed on the positive electrode.
Hamano discloses an antioxidative barrier (11) interposed between a separator (4) and a positive electrode (3) that prevents oxidation of the separator (4, C7/L6–20), the antioxidative 
Modified Nagamine does not explicitly disclose:
the antioxidative barrier comprises metal oxide particles.
Zhang discloses an antioxidative barrier (22, C3/L31–46) comprising metal oxide particles (28, C3/L47–59) to prevent electronic shorting and dendrite growth (C2/L52–C3/L8). Nagamine and Zhang are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of modified Nagamine with the metal oxide of Zhang in order to prevent electronic shorting and dendrite growth.
Regarding claim 5, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is integral with the microporous separator (13).
Regarding claim 13, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is a coating formed on the microporous separator (13).
claim 15, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is as thin as one molecule thick (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 16, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is thick, but not so thick as to unduly inhibit ion flow across the separator (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 20, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is as thin as one molecule thick (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 21, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is thick, but not so thick as to unduly inhibit ion flow (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 22, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is an antioxidant coating (see polyvinylidene fluoride, [0175], [0176], [0187]).

Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagamine (EP 1251573 A1) in view of Hamano (US 6,225,010 B1) and Zhang (US  as applied to claim(s) 5 above, and further in view of Sano et al. (US 2005/0118510 A1, hereinafter Sano).
Regarding claim 9, modified Nagamine discloses all claim limitations set forth above, but does not explicitly disclose a rechargeable battery:
wherein the antioxidative barrier comprises antioxidants dispersed in a polymer of the microporous separator.
Sano discloses an antioxidative barrier being antioxidants dispersed in a polymer of a microporous separator (see antioxidant, [0101]) to improve charge/discharge cycle characteristics and preservation characteristics (see non-aqueous electrolyte secondary battery, [0001]). Nagamine and Sano are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the microporous separator of modified Nagamine with the antioxidants of Sano in order to improve charge/discharge cycle characteristics and preservation characteristics.
Modified Nagamine does not explicitly disclose:
the antioxidative barrier comprises the metal oxide dispersed in a polymer of a microporous separator.
Zhang discloses an antioxidative barrier (22, C3/L31–46) comprising a metal oxide (28, C3/L47–59) dispersed in a polymer (26) of a microporous separator (16) to prevent electronic shorting and dendrite growth (C2/L52–C3/L8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of modified Nagamine with the metal oxide of Zhang in order to prevent electronic shorting and dendrite growth.
claim 10, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the polymer of the microporous separator is polyethylene (see micro-porous polyethylene, [0175], [0176], [0187]).

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
Applicants argue Zhang does not disclose an antioxidative barrier coating (P6/¶2). Note that while Zhang does not disclose all the features of the present claimed invention, Zhang is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely metal oxide particles, and in combination with the primary reference, discloses the presently claimed invention. Further, "[p]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. Zhang discloses a barrier coating (22) formed on a microporous separator (24, C2/L52–C3/L8). Zhang further discloses the barrier coating (22) includes a metal oxide (28, C3/L47–59) and a resin (26, C3/L9–30). Zhang also discloses the resin in the barrier coating is preferable polyvinylidene fluoride (C3/L31–46). The instant application describes aluminum oxide, titanium oxide, and polyvinylidene fluoride impart antioxidative properties (e.g., [0024]). Therefore, Zhang teaches an antioxidative barrier coating.
Applicants argue Zhang discloses that a metal oxide may be embedded in a polymer matrix of a separator "to develop a superconductive surface which improves the conductivity of the separator" (P6/¶2). It is noted that the features upon which applicant relies (i.e., the metal oxide may be embedded in a polymer matrix of a separator do not develop a superconductive surface which improves the conductivity of the separator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Zhang discloses the layer that contains the metal oxide has ion conductivity (C2/L52–C3/L8). The instant application discloses the electrolyte within the separator has ion conductivity to reduce internal resistance (e.g., [0020]). Therefore, Zhang disclosing that a metal oxide may be embedded in a polymer matrix of a separator "to develop a superconductive surface which improves the conductivity of the separator" does not teach away from the claimed invention.
Applicants argue the limitation "an antioxidative barrier that is coated on a surface of the microporous separator which faces the positive electrode and that prevent oxidation of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the ceramic composite layer of Zhang forms an antioxidative barrier.
Applicants argue the combination of the cited references do not disclose each limitation of the claimed invention (P6/¶3). Nagamine discloses a rechargeable battery (FIG. 1, [0039]) comprising a negative electrode (12, [0039]); a positive electrode (11, [0039]); a microporous separator (13) between the negative electrode (12) and the positive electrode (11, [0039]); and an antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) that is coated on a surface of the microporous separator (13) which faces the positive electrode (11) and that 2 (see polyvinylidene fluoride, [0175], [0176], [0187]), wherein the microporous separator is made by a wet process (see wet method, [0088]). Zhang discloses the metal oxide particles may be aluminum oxide and titanium oxide (C3/L47–59). Zhang also discloses the resin in the barrier coating is preferable polyvinylidene fluoride (C3/L31–46). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The instant application describes aluminum oxide, titanium oxide, and polyvinylidene fluoride impart antioxidative properties (e.g., [0024]). Therefore, argue the combination of the cited references disclose each limitation of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi (JP H11-080395 A) discloses metal oxides contained in separator retain antioxidative properties ([0002], [0018]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725